DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 14/385,028, filed on 09/12/2014.

Information Disclosure Statement
	The information disclosure statements (IDS) submitted on 01/26/2021 comply with the provisions of 37 CFR 1.97.  Accordingly, the examiner considered the information disclosure statements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.

Claims 1-4, and 8-10 are rejected under pre-AIA  35 U.S.C. 102(a) as being anticipate by Meister et al. Introduction to Ophthalmic Optics. San Diego: Carl Zess Vision, 1999. Print, from IDS.
Regarding claim 1, Meister teaches 
an ophthalmic lens (fig. 11:12) for use in front of an eye of a recipient, the ophthalmic lens (fig. 11:12) comprising in an optic zone,
a first region (fig. 11:12, shown below label 1) including a distance point (fig. 1:3(c), “distance”)  located to be substantially aligned with a location of an optical axis of the eye during a head distance vision;
	a second region (2) located laterally to one side of the distance point (fig. 1:3(c), “distance”);
a third region (3) located laterally to the other side of the distance point (fig. 1:3(c), “distance”);
a fourth region (4) located below the distance point (fig. 1:3(c), “distance”);
a fifth region (5) located laterally to one side of the fourth region (4); and
a sixth region (6) located laterally to the other side of the fourth region (4);
wherein 
the ophthalmic lens (fig. 11:12) has a first refractive power (1) at the distance point (fig. 1:3(c), “distance”) ;
the second (2) and the third (3) regions have second (2) and third (3) refractive powers with region two (2) and region three (3) ADD powers relative to the first refractive power (1) respectively;
the fourth region (4) has a fourth refractive power (4) with a region four (4) ADD power relative to the first refractive power (1); and
	the fifth (5) and sixth (6) regions have fifth (5) and sixth (6) refractive powers, each one being one of: equal to the fourth refractive power (shown in fig. 11:12 “4, 5 and 6” all have the same refractive power of 2.0 D);
a region five (5) or region six (6) ADD power relative to the fourth refractive power (4) respectively,
 wherein the region five (5) or region six (6) ADD power is less than or equal to the region two (2) or region three (3) ADD power (ADD power for region five and region six is 0.5 diopter which is less than the ADD power for 2 and 3 which is 1.0 diopter) relative to the first refractive power (1);
and wherein the ophthalmic lens is in a configuration that provides relative movement with the eye, when the eye moves between looking ahead and downwards (this is an inherent feature of wearing eyeglass which is fixed on the face but the eye can move up and down).

    PNG
    media_image1.png
    794
    829
    media_image1.png
    Greyscale


Regarding claim 2, Meister teaches the lens (fig. 11:12) of claim 1, wherein each of the first, second, third, fourth, fifth and sixth regions occupy at least one tenth of the area of the optic zone of the ophthalmic lens (fig. 11:12 shown above each region occupies 1/6 which 16.6%).

Regarding claim 3, Meister teaches the lens (fig. 11:12) of claim 1, wherein the second (2) and third refractive powers (3) comprise an ADD power relative to the first refractive power (1) of between 0.25 D and 4.0 D inclusive (fig. 11:12, each contour level represents 0.50 D, therefore the ADD power is 0.50 D).

Regarding claim 4, Meister teaches the lens (fig. 11:12) of claim 1, wherein the fourth refractive power (4) comprises an ADD power relative to the first refractive power (1) of between 1.0 D to 2.5 D (fig. 11:12, each contour level represents 0.5 D, therefore the ADD power is 2.0D).

Regarding claim 8, Meister teaches the lens (fig. 11:12) of claim 1, wherein the first region extends from the distance point (fig. 1:3, shown as “distance”) towards an upper periphery of the lens (fig. 11:12 shown above and fig. 1:3 shown as “distance”) and has a substantially uniform refractive power (fig. 11:12, shown above).

Regarding claim 9, Meister teaches the lens (fig. 11:12) of claim 1, wherein the first region (fig. 11:12, shown above as label 1) includes a portion located above the second (fig. 11:12, shown above as label 2) and third regions (fig. 11:12, shown above as label 3).

Regarding claim 10, Meister teaches the lens (fig. 11:12) of claim 8, wherein the first region (1) includes, at locations above the distance point (fig. 1:3, shown as “distance”) and above the second (2) and third (3) regions, a refractive power having ADD power relative to the first refractive power (1).

Claim 19 is rejected under pre-AIA  35 U.S.C. 102(a) as being anticipated by De Rossi et al (US 2014/0016088 A1), from IDS.
Regarding claim 19, De Rossi teaches a method of manufacturing an ophthalmic lens for use in front of an eye comprising,
forming a lens base (fig. 2) with an optic zone;
wherein said forming includes shaping the lens to have six regions (fig. 2 shown below) in the optic zone so that:
a first region (shown below in fig. 2, as label 1) includes a distance point (shown below in fig. 2, as label 1) located to be substantially aligned with an expected location of an optical axis of the eye during ahead distance vision;
a second region (2) is located laterally to one side of the distance point (shown below in fig. 2, as label 1);
a third region (3) is located laterally to another side of the distance point (shown below in fig. 2, as label 1);
a fourth region (4) is located below the distance point (shown below in fig. 2, as label 1);
a fifth region (5) is located laterally to one side of the fourth region (4); and
a sixth region (6) located laterally to another side of the fourth region (4);
and wherein said forming includes shaping the lens so that each of the six regions has a refractive power so that,
the ophthalmic lens has a first refractive power (1) at the distance point (shown below in fig. 2, as label 1);
the second (2) and the third (3) regions have second (2) and third (3) refractive powers with region two (2) and region three (3) ADD powers relative to the first refractive power (1) respectively;
	the fourth region (4) has a fourth refractive power (4) with a region four ADD power relative to the first refractive power (1); and
the fifth (5) and sixth regions (6) have fifth (5) and sixth (6) refractive powers, each one being one of: equal to the fourth refractive power (4) of the fourth region (4, shown below in fig. 2, “4, 5, and 6” have equal refractive power); equal to the first refractive power (1) of the distance point (shown below in fig. 2, “1, 5, and 6” have equal refractive power);
	a region five (5) or region six (6) ADD power relative to the fourth refractive power (4) respectively, wherein the region five (5) or region six (6) ADD power is less than or equal to the region two (2) or region three (3) ADD power relative to the first refractive power (1) of the second (2) and third regions (3) respectively.


    PNG
    media_image2.png
    721
    612
    media_image2.png
    Greyscale

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 5-7, and 11-16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Meister et al. Introduction to Ophthalmic Optics. San Diego: Carl Zess Vision, 1999. Print, from IDS, as applied to claims 1 and 3 above, and further in view of Varnas (US 20120257161), from IDS.

Regarding claim 5, Meister teaches all the limitation of the claimed invention as set forth above but does not specifically teach the second and third refractive powers each comprise an ADD power of at least 2.0 D relative to the first refractive power; and the ADD powers of the fifth and sixth regions relative to the fourth refractive power are each between 1.00 D and 2.00 D (inclusive) less than the ADD power of the second and third regions relative to the first refractive power respectively.
	Varnas teaches the lens (shown below in fig. 15), wherein,
the second (shown below in fig. 15, as label 2) and third refractive powers (3) each comprise an ADD power of at least 2.0 D relative to the first refractive power (1; fig. 15, shown below, 2.0 D (second and third refractive powers) – 0.0 D (first refractive power) = 2.0 D therefore the second and third refractive power has an ADD power of at least 2.0 D relative to the first refractive power); and
the ADD powers of the fifth (5) and sixth (6) regions relative to the fourth refractive power (4) are each between 1.00 D and 2.00 D (inclusive) less than the ADD power of the second (2) and third (3) regions relative to the first refractive power respectively (shown below in figure 15, 3.0 D (fifth and sixth regions) – 2.0 D (fourth refractive power) = 1.0 D and 2.0 D (second and third refractive powers) – 0.0 D (first refractive power) = 2.0 D therefore, the fifth and sixth regions relative to the fourth refractive power is 1.0 D less than the ADD power of the second and third regions relative to the first refractive power).

    PNG
    media_image3.png
    291
    259
    media_image3.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date to provide the lens of Meister with the second and third refractive powers each comprise an ADD power of at least 2.0 D relative to the first refractive power; and the ADD powers of the fifth and sixth regions relative to the fourth refractive power are each between 1.00 D and 2.00 D (inclusive) less than the ADD power of the second and third regions relative to the first refractive power respectively of Varnas for the purpose of providing an optical correction for retarding or arresting myopia progression for a wearer (¶31).

Regarding claim 6, Meister teaches the invention as set forth above but does not specifically teach the ADD powers of the fifth and sixth regions are half or less than half of the ADD powers of the second and third regions.
Varnas teaches the lens (fig. 15 shown above), wherein the ADD powers of the fifth (5) and sixth (6) regions are half or less than half of the ADD powers of the second (2) and third regions (3; fig. 15, shown above, 3.0 D (fifth and sixth regions) – 2.0 D (fourth refractive power) = 1.0 D and 2.0 D (second and third refractive powers) – 0.0 D (first refractive power) = 2.0 D therefore, the fifth and sixth regions are half the ADD power of the second and third regions).
It would have been obvious to one of ordinary skill in the art before the effective filing date to provide the lens of Meister with the ADD powers of the fifth and sixth regions are half or less than half of the ADD powers of the second and third regions of Varnas for the purpose of providing an optical correction for retarding or arresting myopia progression for a wearer (¶31).

Regarding claim 7, Meister teaches the invention as set forth above but does not specifically teach the second and third refractive powers increase towards convergence with the fifth and sixth refractive powers with increasing field angle.
Varnas teaches the lens (fig. 15 shown above), wherein the second (2) and third (3)refractive powers increase towards convergence with the fifth (5) and sixth (6) refractive powers with increasing field angle (fig. 15 shown above, the refractive powers of the second and third refractive powers increase when moved towards the fifth and sixth refractive powers).
It would have been obvious to one of ordinary skill in the art before the effective filing date to provide the lens of Meister with the second and third refractive powers increase towards convergence with the fifth and sixth refractive powers with increasing field angle of Varnas for the purpose of providing an optical correction for retarding or arresting myopia progression for a wearer (¶31).

Regarding claim 11, Meister teaches the invention as set forth above but does not specifically teach to have a power profile that progressively transitions between the refractive power of the first region and the refractive power of the fourth region.
Varnas teaches the lens (fig. 15 shown above) configured to have a power profile (fig. 15 shown above) that progressively transitions between the refractive power of the first (1) region and the refractive power of the fourth region (4; fig. 15 shown above, the power progressively increases between the first and fourth regions).
It would have been obvious to one of ordinary skill in the art before the effective filing date to provide the lens of Meister with a power profile that progressively transitions between the refractive power of the first region and the refractive power of the fourth region of Varnas for the purpose of providing an optical correction for retarding or arresting myopia progression for a wearer (¶31).

Regarding claim 12, Meister teaches the invention as set forth above but does not specifically teach a power profile that progressively transitions between the refractive power of the first region and the refractive power of the second and third regions.
Varnas teaches the lens (fig. 15 shown above) configured to have a power profile (fig. 15 shown above) that progressively transitions between the refractive power of the first region (1) and the refractive power of the second (2) and third regions (3; fig. 15 shown above, the power progressively increases between the first, second, and third regions).
It would have been obvious to one of ordinary skill in the art before the effective filing date to provide the lens of Meister with a power profile that progressively transitions between the refractive power of the first region and the refractive power of the second and third regions of Varnas for the purpose of providing an optical correction for retarding or arresting myopia progression for a wearer (¶31).

Regarding claim 13, Meister teaches the invention as set forth above but does not specifically teach the fourth region has a substantially constant refractive power across its area.
Varnas teaches the lens (fig. 15 shown above), wherein the fourth region (4) has a substantially constant refractive power across its area (fig. 15 shown above label 4 is substantially constant refractive power across its area).
It would have been obvious to one of ordinary skill in the art before the effective filing date to provide the lens of Meister with the fourth region has a substantially constant refractive power across its area of Varnas for the purpose of providing an optical correction for retarding or arresting myopia progression for a wearer (¶31).

Regarding claim 14, Meister teaches the invention as set forth above but does not specifically teach the refractive powers of the fourth, fifth and sixth regions are substantially the same and substantially uniform across the fourth, fifth and sixth regions.
Varnas teaches the lens (fig. 15 shown above),wherein the refractive powers of the fourth (4), fifth (5) and sixth (6) regions are substantially the same and substantially uniform across the fourth (4), fifth (5) and sixth (6) regions (fig. 15 shown above the fourth, fifth and sixth regions are substantially uniform across).
It would have been obvious to one of ordinary skill in the art before the effective filing date to provide the lens of Meister with the refractive powers of the fourth, fifth and sixth regions are substantially the same and substantially uniform across the fourth, fifth and sixth regions of Varnas for the purpose of providing an optical correction for retarding or arresting myopia progression for a wearer (¶31).

Regarding claim 15, Meister teaches the lens is a spectacle lens (--This claim is of intended use claim, the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim.  MPEP §2106).

Regarding claim 16, Meister teaches the lens is a translating contact lens (--This claim is of intended use claim, the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim.  MPEP §2106).

Claims 17 and 18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Meister et al. Introduction to Ophthalmic Optics. San Diego: Carl Zess Vision, 1999. Print, from IDS, in view of Back (US 20120194780), from IDS.
Regarding claim 17, Meister teaches a method supplying a lens for use with an eye with myopia, the method (fig. 11:12 shown above; fig. 1:3(c)) comprising,
producing a lens that comprises,
a first foveal vision zone (1) for distance vision (fig. 11:12 shown above; fig. 1:3(c), shown as “distance”), the first foveal vision zone (1) having 
a refractive power to correct said refractive error of the eye at distance (page 84, section “Length of the progressive corridor”);
a second foveal vision zone (2) for near vision (fig. 11:12 shown above; fig. 1:3(c) shown as “near”), located below said first foveal vision zone (1); one or more peripheral vision zones (fig. 11:12 shown above “2, 3, 5, and 6”) that provide at least one of nasal and temporal peripheral off-axis image point control based on the peripheral refractive profiles (fig. 11:12 shown above) at distance (fig. 11:12 shown above; fig. 1:3(c) shown as “distance) and near (fig. 11:12 shown above; fig. 1:3(c) shown as “near”).
	Meister does not specifically teach 
receiving information indicative of refractive error of the eye at distance;
receiving information indicative of an accommodative lag at near;
receiving information indicative of a peripheral refractive profile at both distance and near.
	Back teaches the method, comprising, 
receiving information indicative of refractive error of the eye at distance (¶33);
receiving information indicative of an accommodative lag at near (¶33);
receiving information indicative of a peripheral refractive profile at both distance and near (¶33).
It would have been obvious to one of ordinary skill in the art before the effective filing date to provide the method of Meister with receiving information indicative of refractive error of the eye at distance; receiving information indicative of an accommodative lag at near; receiving information indicative of a peripheral refractive profile at both distance and near of Back for the purpose of slowing progression of myopia or hyperopia in human patients (¶22).

Regarding claim 18, Meister  teaches the recipient of the lens is a child between the age of 6 and 16 ([--This claim is of intended use claim; the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim.  MPEP §2106).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY A DUONG whose telephone number is (571)270-0534. The examiner can normally be reached Monday-Friday from 9:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on 571-272-3689. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HENRY A DUONG/             Examiner, Art Unit 2872                                                                                                                                                                                           



/JIE LEI/             Primary Examiner, Art Unit 2872